DETAILED ACTION
This office action is in response to the amendment filed on February 2, 2021. Claims 18- and 21 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant’s arguments, see pages 6-16, filed February 2, 2021, with respect to claims 1 and 15 have been fully considered and are persuasive.  The previous rejection is has been withdrawn. 
Allowable Subject Matter
Claims 1-18 and 21 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a method for containing an autonomous floor cleaner and an artificial barrier generator for containing an autonomous floor cleaner. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of; emitting a second signal partially overlapping the first signal to create a barrier zone in which both the first and second signals can be detected by the autonomous floor cleaner and altering the course of the an autonomous 
The closest prior art consists of Jones et al. (8686679). Jones et al. disclose a method of containing an autonomous floor cleaner within a user-determined boundary, comprising: providing an artificial barrier generator (30) comprising a plurality of infrared transmitters (32 and 34); emitting a first signal (42) from a first one of the plurality of infrared transmitters; emitting a second signal (44) from a second one of the plurality of infrared transmitters, the second signal partially overlapping the first signal (i.e. “”overlapping” is met at the portion of signal 42 being within signal 44, see Figure 1b) both the first and second signals can be detected by the autonomous floor cleaner (see claim 1) and altering the course of the autonomous floor cleaner to avoid crossing through the barrier zone (step 120, Figure 7a), but lacks, detecting a barrier zone that is formed from a second signal partially overlapping a first signal such that both the first and second signals can be detected by the autonomous floor cleaner and altering the course of the an autonomous floor cleaner to avoid crossing through the barrier zone. In other words, while Jones detects, “either one or both of the directed signal” (i.e. 42) “and the diffuse signal” (i.e. 44, Figure 1b and see claim 1), Jones fails to detect a barrier zone that is formed from both the first and second partially overlapping signals, and altering the course of the an autonomous floor cleaner to avoid crossing through the said barrier zone.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723